This proceeding concerns a writ of habeas corpus instituted by Grace H. Albertson for the custody of James Leslie Albertson, infant son, about 8 years of age, of Grace H. and W.H. Albertson. The matter has heretofore been before this Court. In re Albertson, 205 N.C. 742.
The brief of petitioner appellant says: "The appellant concedes that if the judgment of the High Point municipal court is a valid judgment, the petitioner must seek her remedy by a motion in the cause in the municipal court of the city of High Point, In re Blake, 184 N.C. 278. But if the said judgment is a void judgment, it can have no effect whatsoever upon the petitioner's rights, and habeas corpus will lie to determine the custody of the child." See In re Albertson, supra. This proceeding is governed by the action of Grace Hulin Albertson v. W.H. Albertson, ante, 547.
The judgment of the court below is
Affirmed.
STACY, C. J., dissents.